In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                  Nos. 07-22-00243-CR
                                       07-22-00244-CR
                                       07-22-00245-CR
                                       07-22-00246-CR

                               EX PARTE PAUL IRWIN

   ORIGINAL PROCEEDING ON APPLICATION FOR WRIT OF HABEAS CORPUS

                                   August 31, 2022
                           MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


      Paul Irwin, proceeding pro se, has filed an application for writ of habeas corpus

seeking release from pretrial confinement in four pending criminal cases. Intermediate

courts of appeals, however, do not have original habeas corpus jurisdiction in criminal

law matters. See TEX. GOV’T CODE ANN. § 22.221(d) (limiting original habeas jurisdiction

of intermediate appellate courts to civil cases); Ex parte Hawkins, 885 S.W.2d 586, 588–

89 (Tex. App.—El Paso 1994, orig. proceeding) (per curiam). That jurisdiction instead

rests with the Court of Criminal Appeals, the district courts, and the county courts. See
TEX. CODE CRIM. PROC. ANN. art. 11.05, 11.08, 11.09; Ex parte Hawkins, 885 S.W.2d at

588.

       For these reasons, we dismiss Irwin’s application for writ of habeas corpus for want

of jurisdiction.

                                                        Per Curiam

Do not publish.




                                            2